       Case 1:18-cv-05775-ERK-TAM Document 51-1 Filed 05/21/21 Page 1 of 6 PageID #: 319


AO 88B (Rev, 02/14) Subpoena to Produce Documents, Information, or'Objects or to Permit Inspection of Premises in a Civil Action                           It
                 .-      UI                                                                                                                           UU
                                                                                                                                                           I




                                       UNITED STATES DISTRICT COURT                                                                                        :




                                                                           for the                                                                         !
                                                                                                                                                           :
                                                                                                                                                           I



                                                    Eastern District of New York                                                                           i



                                                                                                                                                           II
                                                                                                                                                            i
            Star Auto Sales of Bayside, Inc., et al                                                                                                        1
                                                                               )                                                                           g
                               P/ainlij                                        )
                                 v,                                            )       Civil Action No. 1:18:cv-05775
        Voynow, Bayard, Whyte and Company, et al                               )
                                                                               )
                              Defendant                                        )                                                                           |




                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                             Rosenfield & Co., PLLC - One Penn Plaza, 250 W. 34th Street, Suite 1705
                                                          New York, NY 10119
                                                       (Name of person to whom this subpoena is directed)

       Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Exhibit A,

                                                                                                                                                           I


                                                                                                                                                           l#.-
                                                                                                                                                           |
   Place: Marshall Dennehey Warner Coleman & Goggin, 620                                Date and Time:
                                                                                                                                                           l
          Freedom Business Center, Suite 300, King of Prussia,
                                                                                                                05/20/2021 12:00 am                         i»
          PA 19406                                                                                                                                           \
                                                                                                                                                             r
      0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or                                                   I|
                                                                                                                                                            |
                                                                                                                                                             i
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

   Placel                                                                               Date and Time:
                                                                                                                                                           II
                                                                                                                                                            II
                                                                                                                                                             II
                                                                                                                                                              II
-_ l                                                                                            I       I   l   I I *       In
                                                                                                                                                               I
                                                                                                                        _                                      :
                                                                                                                                                               II
         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance,                                    I
                                                                                                                                                           II
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to                                I
                                                                                                                                                            II
 respond to this subpoena and the potential consequences of not doing so.                                                                                   i
                                                                                                                                                           Ii
                                                                                                                                                           :I
 Date :       05/04/2021                                                                                                                                    I
                                                                                                                                                            :
                                                                                                                                                           I
                                   CLERK OF COURT                                                                                                          I
                                                                                                                                                           II
                                                                                                                                                           I
                                                                                            OR                                                             I

                                                                                                                                                            E
                                                                                                                                                            i
                                           Signature of C1erk or Deputy Clerk                                           Aflorney 's signature              II
                                                                                                                                                           III

                                                                                                                                                           I
 The name, address, e-mail address, and telephone number of the attorney representing (name of parry)                                  Voynow, Baynard,    Ii
                                                                                                                                                           i
Whyte and Company et al                                                                             , who issues or requests this subpoena, are:           l
                                                                                                                                                           iI
 Maureen Fitzgerald, Esq,, c/o Marsha!! Dennehey, 610-354-8270, mpfitzgerald@mdwcg.corn                                                                    !
        _                                                                                                                                                  :
                                                                                                                                                           1
                                                                                                                                                           |
                                Notice to the person who issues or requests this subpoena                                                                   i
                                                                                                                                                            i
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the                                       i
                                                                                                                                                           .

 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                                                           :
                                                                                                                                                           I
                                                                                                                                                           :
                                                                                                                                                           i
 I


     Case 1:18-cv-05775-ERK-TAM Document 51-1 Filed 05/21/21 Page 2 of 6 PageID #: 320

                                                                                                                                                      J




AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No. 1:18:cv-05775

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)
                                                                                                                                                     .
                                                                                                                                                     !
                                                                                                                                                     I
                                                                                                                                                     II
          I received this subpoena for (name of individua/ and rifle, if any)                                                                         II
                                                                                                                                                       II
                                                                                                                                                        :
on (date)                                                                                                                                            I
                                                                                                                                                     Ir
                                                                                                                                                     .


          D I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   , or

          I] I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of                               I
                                                                                                                                                      i
                                                                                                                                                      I
            $

My fees are $                                      for travel and $                             for services, for a total of $                0.00
                                                                                                                                                      I

                                                                                                                                                      I

            I declare under penalty of perjury that this information is true.


Date :
                                                                                                   Server 's signature




                                                                                                 Printed name and title




                                                                                                     Server 's address


Additional information regarding attempted service, etc.:                                                                                               Ii
                                                                                                                                                        Ii
                                                                                                                                                      II
                                                                                                                                                       II


                                                                                                                                                      I
                                                                                                                                                      I
                                                                                                                                                      I




                                                                                                                                                        I
                                                                                                                                                        I
                                                                                                                                                        I
\
                                                                                                                                                                         I
                                                                                                                                                                         I
                                                                                                                                                                         I
       Case 1:18-cv-05775-ERK-TAM Document 51-1 Filed 05/21/21 Page 3 of 6 PageID #: 321                                                                                 .




    AO 88B (Rev, 02/14) Subpoena to Produce Documents, Information, Cr Objects or to Permit Inspection of Premises in 8 Civil Action(Page 3)


                                Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
    (c) Place of Com pliance.                                                             (ii) disclosing an u1:lre£allned expert's opinion or information that does
                                                                                     not describe specific occurrences 'm dispute and results from the expert's
      (1) For a Trial, Hearing, or Deposition. A subpoena may command a              study that was not requested by a party,
    person to attend a trial, hearing, or deposition only as follows:                   (C) Specwfing Condition.; as an Alfernarive. In the circumstances
       (A) within 100 miles of where the person resides, is employed, or             described in Rule 45(d)(3)(B), the court may, instead of quashing or
    regularly transacts business m person; or                                        modifying a subpoena, order appearance or production under specified
       (B) within the state where the person resides, is employed, or regularly      conditions if the sewing party:
                                                                                                                                                                         I
    transacts business in person, if the person                                           (i) shows a substantial need for the testimony or material that cannot be      II
          (i) is a party or a party's officer, or                                    otherwise met without undue hardship, and                                            I
          (ii) is commanded to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
    expense.
                                                                                     (c) Duties in Responding to a Subpoena.
     (2) For Other Discovery. A subpoena may command:
      (A) production of documents, electronically stored information, or              (1) Producing Documents or Electronically Stored Information. These
    tangible things at a place within 100 miles of where the person resides, is      procedures apply to produclmg documents or electronically stored
    employed, or regularly transacts business in person, and                          'information:
      (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                     must produce them as they are kept in the ordinary course of business or
    (d) Protecting a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand,
                                                                                         (B) Form fof' Producing Electronically Stored Information Not Specified
     (1) Avoiding I/ndue Burden or Expense; Sanciiolzs. A party or attorney          If a subpoena does not specify a form for producing electronically stored
    responsible for issuing and sewing a subpoena must take reasonable steps         information, the person responding must produce it in a font or forms in
    to avoid irnposiug undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forms.
    subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form, The
    eMory this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
    lost earnings and reasonable attorney's fees--on a party of attomcy who          information in more than one form,
    fails to comply,                                                                     (D) Irzaccessfble Electronically Stored Information. The person
                                                                                     responding need not provide discovery of electronically stored information
                                                                                                                                                                         I
     (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because       I
                                                                                                                                                                         I
                                                                                                                                                                         I
                                                                                                                                                                         I
      (A) Appearance Not Required, A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective          I
                                                                                                                                                                         I
    documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not                 !
                                                                                                                                                                         I
    permit the inspection of premises, need not appear in person at the place of     reasonably accessible because of undue burden or cost, If that showing is
    production or inspection unless also commanded to appear for a deposition,       made, the court may nonetheless order discovery iron such sources if the
    hearing, or trial.                                                               requesting party shows good cause, considering the limitations of Rule
       (B) Objections, A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
    things or to permit inspection may serve Of] the party or attorney designated
    in the subpoena a written objection to inspecting, copying, testing, or          (2) Claiming Privilege or Proieetion.
    sampling any or all of the materials or to inspecting the premises--or to         (A) information Wit/1/weld A person withholding subpoenaed information
    producing electronically stored information in the form or forms requested.      under a claim that it is privileged or subject to protection as trial-preparation
    The objection must be served before the earlier of the time specified for        material must:
    compliance or 14 days after the subpoena is served. If an objection is made,        (i) expressly make the claim, and
    the following rules apply:                                                          (ii) describe the nature of the withheld documents, communications, or
         (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
    may move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim,
    order compelling production or inspection,                                         (B) information Produced If inform ation produced in response to a                J




         (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
    order must protect a person who is neither a party nor a party's officer from    trial-preparation material, the person making the claim may notify any party
    significant expense resulting from compliance .                                  that received the information of the claim and the basis for it. After being
                                                                                     noticed, a party must promptly return, sequester, or destroy the specified
     (3) Quashing or Modeling a Subpoena.                                            information and any copies it has, must not use or disclose the information
      (A) When Required On timely motion, the court for the district where           until the claim is resolved, must take reasonable steps to retrieve the
    compliance is required must quash or modify a subpoena that:                     information if the party disclosed it before being notified, and may promptly
         (i) fails to allow a reasonable time to comply,                             present the information under seal to the court for the district where
         (ii) requires a person to comply beyond the geographical limits             compliance is required for a determination of the claim. The person who
    specified in Rule 45(0),                                                         produced the information must preserve the information until the claim is
         (iii) requires disclosure of privileged or other protected matter, ifno     resolved.
    exception or waiver applies, or
         (iv) subjects a person to undue burden,                                     (g) Contempt.
      (B) When Permitted, To protect a person subject to or affected by a            The court for the district where compliance is required-and also, amer a
    subpoena, the corN for the district where compliance is required may, on         motion is tTansllerred, the issuing cour1-may hold in contempt a person
    motion, quash or modify the subpoena if it requires:                             who, having been served, fails without adequate excuse to obey the
          (i) disclosing a trade secret or other confidential research,              subpoena or an order related to it.
    development, or commercial information, or




                                            For access to subpoena materials, see Fed, R. Civ, P, 45(a) Committee Note (2013).
I


    Case 1:18-cv-05775-ERK-TAM Document 51-1 Filed 05/21/21 Page 4 of 6 PageID #: 322




                                              ATTACHMENT A




      1.     DEFINITIONS :

             1.       "Person" or "individual" means an natural Orson sole to rietorshi
                                                                           7                    >
                                                                                                              1



      corporation, corporate division, company, association, joint venture, firm, palrnership, limited

      partnership, trust or other business or legal entity in whatever form.

             2.       "Representative" means any person acting or purporting to act on behalf of any

      other person.

             3.       "You" or Your" for the purpose of these document requests, means your

      employees, representatives, and agents.                                                                 .
                                                                                                              .

                                                                                                              I
                                                                                                              II
                                                                                                               II
             4.       "Document" or "tangible thing" means any written, recorded or graphic matter,             .I
                                                                                                                 .


      whether produced, reproduced or stored on paper, cards, tapes, film, electronic facsimile,

      computer storage devices or any other media and includes, but is not limited to, originals, copies

      and drafts, including but not limited to: papers, books, letters, emails, text messages, statements

      of account, financial statements and any data, balance sheets, profit and loss statements or other

      financial analyses, bills, invoices, receipts, photographs, objects, tangible things,

      correspondence, telegrams, cables, telex messages, memoranda, notes, notations, work papers,

      transcripts, minutes, reports and recordings of telephone and other conversations or of

      interviews, or of conferences, or of other meetings, affidavits, statements, summaries, opinions,

      reports, studies, analyses, evaluations, contracts, agreements, journals, press releases, statistical

      records, desk calendars, appointment books, diaries, lists, tabulations, summaries, sound

      recordings, computer print-outs, data processing input and output, microfilms, and other records

      kept by electronic, photographic, or mechanical means, and things, similar to any of the
Case 1:18-cv-05775-ERK-TAM Document 51-1 Filed 05/21/21 Page 5 of 6 PageID #: 323




  foregoing, however denominated. "Document" shall also include electronic data that resides on a

  computer, computer server, computer network, hand-held data device or any other electronic           II
                                                                                                        i
                                                                                                        I
  device within your control.
                                                                                                       i

         5.       "Communication" shall mean discussions, conferences, or any form of oral or
                                                                                                       I|
                                                                                                       I
  written contract, whatsoever, including, but not limited to, letters, emails, memoranda, notes,      I
                                                                                                       I
 personal meetings, text messages and telephone calls.

         6.       "Relating to" shall mean, as to any acts, events, oral communications, or

  documents, referring 01° regarding, directly or indirectly, in any way to the described events, or

  evidencing directly or indirectly, such facts or events .

         7.       "Star Auto Entities" shall mean Star Auto Sales of Bayside, Inc. (d/b/a STAR
                                                                                                       i
  TOYOTA OF BAYSIDE), Star Auto Sales of Queens, LLC (d/b/a STAR SUBARU), Star
                                                                                                       I
                                                                                                       I
                                                                                                       i
  Hyundai LLC (d/b/a STAR HYUNDAI), Star Nissan, Inc. (d/b/a STAR NISSAN), Metro                       :



  Chrysler Plymouth Inc. (d/b/a STAR CHRYSLER JEEP DODGE), Star Auto Sales of Queens

  County LLC (d/b/a STAR FIAT) and Star Auto Sales of Queens Village LLC (d/b/a STAR

  MITSUBISHI).

          8.     Unless otherwise stated, the time period applicable to the below requests is from

  Januaiy 1, 2017 through the present,



  11. REQUESTS:

          1. All documents or communications relating to the scope of Your engagement or the
             nature of any services provided by You to or on behalf of the Star Auto Entities.

          2. All documents or communications relating to Your invoices, time sheets or billing
             records regarding services rendered by You to the Star Auto Entities, and any
             payments made by the Star Auto Entities to You.

          3. All documents or communications relating to any forensic analysis or accounting
             services rendered by You to the Star Auto Entities, regarding actual or suspected
Case 1:18-cv-05775-ERK-TAM Document 51-1 Filed 05/21/21 Page 6 of 6 PageID #: 324




          fraud, theft or accounting irregularities committed by any current or ibrmer Star Auto
          Entities' employee.

       4. All documents or communications between You and any law enforcement agency or
          district attorney's office relating to suspected criminal activity or fraud occurring at
          the Star Auto Entities .
